Montgomery, Judge.
The Receiver who bid the property off at his own sale insists he did so as agent of his brother, and not for himself, and therefore contends the sale is valid Unless there is a distinction in this respect between a Receiver’s and a sheriff’s sale (which is not perceived) the question is not an open one. Indeed, the Court has gone so far as to declare such a sale absolutely void. It is sufficient for the purposes of this case to say that such a sale is clearly voidable at the election of a party having a beneficial interest in the property, and when such election is promptly made, as was done in this case, the sale will be set aside.
In Harrison vs. McHenry, 9 Georgia, 164, this Court held that a sheriff cannot purchase at his own sale, either for himself or as agent of another, but such purchase is void. The reasons given for the decision there apply with full force here. The sale should have been set aside.
Judgment reversed.